Title: Edward Coles to James Madison, 20 April 1836
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Philadelphia
                                
                                Ap: 20. 1836.
                            
                        
                        
                        A few days after the date of my late letter to you, I heard that Gen: Armstrongs Book was in the press at
                            NewYork, & would soon be published. I heard to day that it had been received here, & went immediately in
                            pursuit of it. I have just procured it & hasten to forward it to you, not having taken time to look into it
                        I have only time to return you my thanks for your letter of April 10. and to say we are all well, and hope to
                            have the happiness of seeing next month Mr. & Mrs. Stevenson—my Sister Betsy—my Brother Tucker & Wife,
                            &c &c They intend all to come on together, & after staying a few days with us here, we shall all go on together to New York, from which port the Stevensons expect to sail direct to London.
                            Our best regards to Mrs. M. & I am truly & sincerely yours
                        
                        
                            
                                Ed: Coles
                            
                        
                    